                                          Case 4:18-cv-02248-PJH Document 184 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA LEWIS, et al.,
                                                                                          Case No. 18-cv-02248-PJH
                                   8                   Plaintiffs,

                                   9             v.                                       ORDER TERMINATING CERTAIN
                                                                                          MOTIONS REGARDING CLASS
                                  10     RODAN & FIELDS, LLC,                             CERTIFICATION
                                  11                   Defendant.                         Re: Dkt. Nos. 88, 98, 139, 146, 166, 177

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of the parties’ joint stipulation and request that it “hold in
                                  14   abeyance” all rulings related to plaintiffs’ pending motion for class certification and
                                  15   defendant’s associated motion to exclude. Dkt. 183 at 2. While the court is receptive to
                                  16   the parties’ efforts to resolve this matter through mediation, it does not permit motions to
                                  17   languish on its docket. Accordingly, the court administratively TERMINATES the pending
                                  18   motion for class certification (Dkt. 98) as well as its related motions to seal (Dkts. 88, 139,
                                  19   and 166). If settlement fails, plaintiffs may re-notice these motions without prejudice.
                                  20          Relatedly, because the motion for class certification has been terminated, the
                                  21   court TERMINATES as moot the motion to exclude (Dkt. 146) as well as its related
                                  22   motion to seal (Dkt. 177). If plaintiffs re-notice their class certification related motions,
                                  23   defendant may also re-notice its motions. In that event, the parties may stipulate to allow
                                  24   defendant to simultaneously file its reply in support of the motion to exclude.
                                  25          IT IS SO ORDERED.
                                  26   Dated: August 28, 2020
                                  27                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  28                                                  United States District Judge
